1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9    ROSALIA FERNANDEZ,                         )   Case No.: CV 18-02506-SK
                                                )
10                Plaintiff,                    )   ORDER AWARDING EQUAL
                                                )   ACCESS TO JUSTICE ACT
11         vs.                                  )   ATTORNEY FEES AND EXPENSES
                                                )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting                 )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,           )   U.S.C. § 1920
13                                              )
                  Defendant                     )
14                                              )
                                                )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $1,600.00 as
19   authorized by 28 U.S.C. § 2412, and no costs under 28 U.S.C. § 1920, be awarded
20   subject to the terms of the Stipulation.
21   DATE: October 29, 2018
22                                    ___________________________________
                                      THE HONORABLE STEVE KIM
23                                    UNITED STATES MAGISTRATE JUDGE
24
25
26

                                                -1-
